DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 9-12 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a mental process of calculations and different determinations, mathematical concepts and following rules all of which are considered abstract ideas.  These processes can be completed completely in the human mind or with the aid of a pencil and paper.  The claimed invention is directed to the abstract idea of mental processes, mathematical concepts and following rules without significantly more. The claim(s) recite(s) the calculation of trajectory, detection of time, determining impact point with different sub steps, the calculation of speed, measuring of the length of time and impact point derived through specific formulas and the utilization of specific frames of a video for calculations.
This judicial exception is not integrated into a practical application because the additional elements amount to generic devices well known in the art.  The use of a computer, microphones and/or video cameras do not add meaningful limitations to the mental processes to place the abstract idea into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be extra solution activity.  The utilization of multiple microphones, where the microphones are placed, how the different trajectory characteristics are calculated, which frames are used in the calculation are all well-understood and routine in the art.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, and 14-16is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sparks (GB 2403362 A).

Regarding Claim 1, the preamble is taught by Sparks (See Abstract).  Sparks Page 7, Ln 15+ teaches the acquiring video exposures, the calculating of the body trajectory, the detection of an acoustical impact time and the determining the body impact point as claimed.  Sparks teaches slow-motion camera (2) which emphasis higher frame rates allowing the exposure of a frame rate during body impact on the landing area.  Item (1) of sparks is an array of microphones which as described detect the acoustical impact of a body hitting on a landing area.  The computer can be used to compute the body trajectory during impact and to determine the impact point of the body through use of the acoustical signals through a calculated difference between the acoustical impact time and the first selected exposure acquisition time (See Page 10, Ln 18+).  The selection of the first exposure of the acquired video exposures immediately preceding the detected acoustical impact time that is acquired at a first exposure acquisition time which defines a first position of the body in the calculated trajectory is taught at (Page 10 Line 18+), (Page 12 Ln 20+) teaches or suggests the displaying of an image of the determined impact point; Sparks at Pg. 19, Ln 17+ teaches the use of multiple frames or video samples to determine inter-frame positions as well as the speed and direction accurately, this is analogous to the limitations added through amendment on 5/23/2022 directed towards the calculation of the speed of the body at a fist position and a second position based on first and second exposures and exposure times, the second exposure time preceding the first.  Sparks uses the clock to determine the time wherein multiple frames or video samples are used to determine the speed of the body which will inherently include two frames separated by time difference one preceding the other which will allow the acquisition of time(s) and locations(s) to calculate the speed of the body along the trajectory.  This citation recites the use of acoustical methods compared to video trajectory data which include speed to determine the impact location of the ball more accurately.  As such, the acoustical impact time will correspond with the trajectory speed value of zero when the ball is impacting the ground to accurately determine the impact point (location and time).  This equates to determining the body impact point based on the calculated speed.  The vertical speed is zero when the ball hits the ground which is obtained through the video frames of Sparks.

Regarding claim 14, Sparks as in claim 1 teaches the preamble through the abstract of Sparks.  With regards to the acquisition means, detection means, calculation means and determining means reference Page 7, Ln 15+ of Sparks.  Sparks teaches camera (2) which emphasis higher frame rates allowing the exposure of a frame rate during body impact on the landing area.  The video exposures occur before and after impact of the body on the landing area at a predefined frame rate (See Pg. 5, Ln 12+).  Item (1) of sparks is an array of microphones which as described detect the acoustical impact time of a body hitting on a landing area.  The computer may be used to compute the body trajectory during impact and to determine the impact point through use of the acoustical signals, wherein the computer includes a processor.  Sparks at Page 10, Ln 18+ also teaches or suggests the selection of a first exposure of the acquired video exposures which are immediately preceding the detected acoustical impact time, the first exposure being acquired at a first selected exposure acquisition time and defining a first position of the body on the calculated trajectory.  The impact point is determined using a calculated difference between the detected acoustical impact time and the first selected exposure acquisition time (See Pg. 10, Ln 18+) and the determined impact point is shown on a display (See Pg. 12, Ln 20+); Sparks at Pg. 19, Ln 17+ teaches the use of multiple frames or video samples to determine inter-frame positions as well as the speed and direction accurately, this is analogous to the limitations added through amendment on 5/23/2022 directed towards the calculation of the speed of the body at a fist position and a second position based on first and second exposures and exposure times, the second exposure time preceding the first.  Sparks uses the clock to determine the time wherein multiple frames or video samples are used to determine the speed of the body which will inherently include two frames separated by time difference one preceding the other which will allow the acquisition of time(s) and locations(s) to calculate the speed of the body along the trajectory.  This citation recites the use of acoustical methods compared to video trajectory data which include speed to determine the impact location of the ball more accurately.  As such, the acoustical impact time will correspond with the trajectory speed value of zero when the ball is impacting the ground to accurately determine the impact point (location and time).  This equates to determining the body impact point based on the calculated speed.  The vertical speed is zero when the ball hits the ground which is obtained through the video frames of Sparks. As described in Pg. 19, Ln 17+, the impacted acoustic time is compared to the ball trajectory predicted by the Haw-eye system wherein speed calculation take place based on frames preceding the detected acoustic impact time.

Regarding claims 10-11, 15-16, Sparks also teaches:
Claims 10 and 11:  See Page 7, Ln 15+ and Page 3, Ln 27+ which speaks of the wave’s detection through the ground or air through acoustics or vibrations generated by the impact event.
Claims 15 and 16: Sparks at the abstract and Pg. 3, 27+ speaks of at least 2 microphones arranged around a landing area.  Sparks Page 24, 20+ in addition to Pg. 3, 27+ speaks of the microphones arranged on the ground which would allow the microphones to detect waves in the ground or air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Godor (US 2019/0366187 A1).

Regarding claims 6, Godor teaches the calculation of a body speed at a defined position, the speed of the body is calculated on account of two different frames which correspond to two different positions wherein the second exposure can be the last acquired exposure preceding the first selected exposure.  (See [0037+ and 0042+]) Sparks at Page 19, Ln 17+ teaches the use of multiple frames of a video to determine the speed of the projectile wherein these frames may include a second exposure as a last acquired exposure immediately preceding the first selected exposure.  As the claims do not specifically describe what “immediately preceding” embodies, any multi frame image sequence can be utilized to read on these claim limitations. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with Godor as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.  See the courts rationale (A) supra.  Both the Sparks and Godor reference utilize acoustics with video frames of a sports body impacting a playing surface.  The method taught in Godor would be easily applied to the teaching of Sparks to yield predicable results such as speed determination.  Furthermore, one could utilize the teaching of Godor with the teaching of Sparks to determine the flexibility of a sports field.  (See [0042])

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Godor (US 2019/0366187 A1) and https://courses.lumenlearning.com/physics/chapter/2-3-time-velocity-and-speed/ (Herein “Lumen”).

	Regarding claims 7 and 9, the utilization of known formulas to determine speed, the length of time and impact point is not seen to be a patentable advance over the cited art of record.  The Lumen reference which shows up in a google search restrained to prior to the effective date of the instant application, clearly shows the formulas as claimed in use in claims 7 and 9 of the instant application.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with known formulas as taught by Lumen to analysis the different kinematic aspects of the body in motion.  Such are known scientific principles. 

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Antonio (US 2001/0048754 A1).

	Regarding claims 12 and 17, Antonio teaches the measure of the distance on the ground of the body thrown from the take off point to the impact point.  Reference [0005+] and Claim 18 of Antonio.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with the teaching of Antonio to determine the propelled distance of the body and display such on a display unit.  (See [0005+]).

Response to Arguments
Applicant's arguments filed 5/23/2020 have been fully considered but they are not persuasive.
The applicant argues against the rejection under 35 USC 101.  
The applicant argues that the displaying of information such as data created from acoustic measurement and video measurement and speed calculated therefrom are practical and useful application to render the abstract ideas into a proper practical application to overcome the rejection under 35 USC 101.  However, the examiner does not agree.  The simple act of displaying information is extra solution activity which is indicative that such does not place the abstract ideas into a practical application.  The type of data displayed is not seen to be an improvement in the technological field and as cited in the prior art is well known to a person of ordinary skill in the art.  The determination of an impact point of a thrown body is in itself an abstract idea and does nothing to overcome the rejection under 35 USC 101.  The examiner does not assert that only non-generic hardware device not known in the art can qualify as additional elements to integrate an abstract idea into a practical application.  The inclusion of such is an example of one way to integrate the abstract idea into a practical application.  As discussed during the interview, a plurality of other limitations can also render the abstract idea into a practical application.  Reference the 2019 PEG examples and reference the corresponding MPEP Section(s): 

Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

The applicant references Example 40 of the 2019 PEG.  However, the limitations are directed towards collecting at least one of network delay packet laws, or jitter relating to the network traffic passing through the network appliance and collecting additional NetFlow protocol data relating to the network traffic when the collected network delay, packet laws, or jitter is greater than the predefined threshold.  Such cannot be performed in the human mind wherein the acquisition of sound data and images can be acquired through human senses.  Furthermore, the analysis of time from acoustic data and location and time from video images can be completed in the human mind and/or with the aid of pencil and paper.  As such, the facts of the case are not the same to render Example 40 of the 2019 PEG pertinent to the instant application.  The examiner agrees that additional method steps can integrate an abstract idea into a practical application (as evidenced by the citation to “Limitations that are indicative of integration into a practical application” above) however the steps of the instant application do not achieve this end result.  They are extra solution activity to achieve displaying of information.  The accuracy of the data is created through the frame analysis wherein the use of two frames closer together in a method step does not negate the fact that such analysis can be performed in the human mind.
The applicant argues for the patentability of the newly amended claim limitations in view of the rejection(s) under 35 USC 103. 
The examiner has modified the explanation of the rejections above which can be referenced in view of the remaining arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711